Judgment of the Supreme Court, Queens County, rendered April 21, 1967, convicting defendant of robbery in the third degree, upon a plea of guilty, and sentencing him to a minimum of five years and a maximum of seven and a half years, modified, on the facts, by reducing the minimum term to three years. As so modified, judgment affirmed. Upon an examination of the probation report and the record in this case, it is our opinion that the interests of justice will be served by a reduction of the minimum sentence to three years. Beldock, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.